 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
AMENDMENT NO. 1 TO TRUST AGREEMENT
 
 
This Amendment No. 1 to the Trust Agreement (the “Trust Agreement”) by and
between Alliance Mutual Holding Company (the “MHC”) and the persons designated
below as trustees (collectively, the “Trustee”) is dated and is effective as of
December 17, 2008. The Trust Agreement was originally effective as of August 21,
1996.  Capitalized terms which are not defined herein shall have the same
meaning as set forth in the Trust Agreement.
 
 
WITNESSETH:
 
WHEREAS, the MHC is the successor to Greater Delaware Valley Holdings, a Mutual
Holding Company (“GDVH”), which was an original signatory to the Trust
Agreement;
 
WHEREAS, PNC Bank, N.A., the original trustee under the Trust Agreement, is no
longer the trustee under the Trust Agreement;
 
WHEREAS, the MHC desires to appoint the following persons to serve as the
Trustee under the Trust Agreement – Dennis D. Cirucci, Peter J. Meier and
Janette Babikian;
 
WHEREAS, The Trust Agreement was established to fund GDVH’s obligations under a
Directors’ Retirement Plan (the “Plan”) covering the non-employee directors of
Greater Delaware Valley Savings Bank (the “Bank”);
 
WHEREAS, following the establishment of a mid-tier stock holding company, the
Bank is currently a wholly owned subsidiary of Alliance Bancorp, Inc. of
Pennsylvania, a mid-tier holding company of the Bank (the “Company”), which is a
majority-owned subsidiary of the MHC;
 
WHEREAS, the Plan is being amended and restated by the MHC to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
cover the non-employee directors of the MHC and the Company, and to change the
Trustee;
 
WHEREAS, the assets contributed to the Trust are subject to the claims of the
MHC’s creditors in the event of the MHC’s insolvency, until paid to the
participants or their beneficiaries in such manner and at such times as
specified in the Plan;
 
WHEREAS, subsequent to the adoption of the Trust Agreement, the Internal Revenue
Service issued final regulations under Section 409A of the Code;
 
WHEREAS, Section 409A of the Code provides that if the assets held in the Trust
are ever transferred outside of the United States, then such assets would be
deemed transferred to the participants in the Plan and taxable to the
participants;
 
WHEREAS, all assets of the Trust have been held in the United States, and it is
the intent of the parties that all Trust assets continue to be held in the
United States;
 
WHEREAS, the parties desire to amend the Trust Agreement to expressly prohibit
any transfer of any Trust assets outside of the United States; and
1

--------------------------------------------------------------------------------


WHEREAS, Section 12 of the Trust Agreement permits the parties hereto to amend
the Trust Agreement;
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
1.           Name Changes.  All references in the Trust Agreement to Greater
Delaware Valley Holdings, a Mutual Holding Company are hereby changed to
Alliance Mutual Holding Company.  All references in the Trust Agreement to PNC
Bank, N.A. are hereby changed to Dennis D. Cirucci, Peter J. Meier and Janette
Babikian.
 
2.           Amendment to Section 5 of the Trust Agreement.  Section 5 of the
Trust Agreement is hereby amended to add a new subsection (c) at the end thereof
read in its entirety as follows:
 
“(c) Notwithstanding any other provision of this Trust Agreement, all Trust
Assets shall be held in the United States of America, and at no time shall the
Trustee or any other person or entity cause any of the Trust Assets to be
transferred outside of the United States.”
 
3.           Amendment to Section 11(a) of the Trust Agreement.  Section 11(a)
of the Trust Agreement is hereby amended and restated to read in its entirety as
follows:
 
“(a) If the Trustee resigns or is removed in accordance with Section 10(a) or
(b) hereof, the Company may appoint one or more persons or entities, including
but not limited to a bank trust department or other party that may be granted
corporate trustee powers under state law, as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust Assets. The former
Trustee shall execute any instrument necessary or reasonably requested by the
Company or the successor Trustee to evidence the transfer.”
 
4.           Effectiveness.  This Amendment shall be deemed effective as of the
date first written above, as if executed on such date.  Except as expressly set
forth herein, this Amendment shall not by implication or otherwise alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Trust Agreement, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect and shall be otherwise unaffected.
 
5.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.
 
6.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute one and the same instrument.
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the MHC and the Trustee have caused this Amendment to be
signed, and their respective corporate seals to be hereto affixed, as of the day
and year first written above.
 
 

  
ALLIANCE MUTUAL HOLDING COMPANY
Attest:
               
/s/ Kathleen P. Lynch
By:
/s/ Dennis D. Cirucci
Kathleen P. Lynch
 
Dennis D. Cirucci
Corporate Secretary
 
President and Chief Executive Officer
             
TRUSTEE
                   
By:
/s/ Dennis D. Cirucci
   
Dennis D. Cirucci, Trustee
                   
By:
/s/ Peter J. Meier
   
Peter J. Meier, Trustee
                   
By:
/s/ Janette Babikian
   
Janette Babikian, Trustee

 
3